DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 reference “wherein it comprises”. While it’s generally understood the “it” in claim 1 references the method and claim 9 “it” references the wind turbine tower, specific language should be utilized to avoid confusion as “it” is a nonce term and since it’s leading into the body should be amended to specifically recite what “it” is.
Claim 2 recites the limitation “how much is going to be modified the second natural frequency of the wind turbine tower, the rigidity of the tower, the mass of the tower, and the top head mass comprising the mass of the rotor and the nacelle.” This is worded in a confusing fashion and it’s not clear precisely what is being stated. For the purposes of examination, the claim will be interpreted such that the calculation of the required mass is dependent on and/or takes into account the variables of the rigidity of the tower, the mass of the tower, and the top head mass comprising the mass of the rotor and the nacelle.
Claim 5 recites “a mass” in line 4. It’s not clear if this is the same mass that is placed in step e, or not. While the step is referencing back to step d, and step d is a calculation and therefore “the” mass hasn’t been placed, there is confusion between these steps through the different uses of “a” and “the”.
Claim 9 recites the limitation “the second natural frequency” which lacks antecedent basis. It’s not clear which second natural frequency is meant. Moreover, claim 9 defines a tower by reference to a non-claimed entity (“previous wind turbine second natural frequency”). As the location of the antinode/second natural frequency can differ from wind turbine to wind turbine, the limitation of this definition is not clear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8, and 9  are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Konitz (US 10024378).
Regarding claims 1 and 9, Konitz discloses a method for for second natural frequency wind turbine tower modification wherein the method comprises the steps of: a) determining the second natural frequency of the wind turbine (Figure 1B, the plotted graph of the second natural frequency); b) calculating the anti-node of the second natural frequency to determine the point of the wind turbine tower (1) that suffers the greatest displacement during the second natural vibration mode (Figure 1B, the plotted graph of the second natural frequency shows the antinode at the maximum amplitude); c) determining an height (H) of the tower corresponding with the anti-node calculated in b) (“It has been found that particularly reliable reduction of such amplitudes can be achieved by a vibration-reducing device having a vibration-reducing module disposed approximately at the height of the greater amplitude of the mode”); d) calculating a mass (2) to be placed at said height (H) of the tower to modify the second natural frequency considering that a heavier mass leads to a lower second natural frequency (calculating the mass is implicit as solving the equations for the invention to function; this is further evidenced by Kawabata (US 8322975) which utilizes a similar vibration control with a series of donut weights stacked to form a bob that can be adjusted depending on the embodiment); e) placing the mass (2) calculated in step d) at the height (H) determined in step c) (“It has been found that particularly reliable reduction of such amplitudes can be achieved by a vibration-reducing device having a vibration-reducing module disposed approximately at the height of the greater amplitude of the mode”).
Regarding claim 3, Konitz discloses the method according to claim 1 above. Konitz further discloses the utilization of a simulated or measured graphical embodiment of the antinode (Figure 1B; “It is possible, for example, to simulate or measure an exact knowledge of a maximum amplitude of a mode on the tower 1001”).
Regarding claim 7, Konitz discloses the method according to claim 1 above. Konitz further discloses the mass is welded to the interior of the tower (Figures 6 and 8; flanges 230 are attached to the interior of the tower, and the connection between 201 and 151 can be done through welding).
Regarding claim 8, Konitz discloses the method according to claim 1 above. Konitz further discloses the wind turbine tower is manufactured in sections (“The tower 1001 of the wind turbine 1000 is let into the ground 1010 via a foundation, not represented in greater detail. The tower 1001 of the wind turbine 1000 is constructed from a number of tower segments 1100”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Konitz (US 10024378) in view of Hovgaard (US 10767628) and Mtauweg (WO 2017198481).
Konitz discloses the method according to claim 1 above.
Konitz fails to teach step d is calculated considering the rigidity of the tower, the mass of the tower, and the top head mass comprising the mass of the rotor and the nacelle.
Hovgaard teaches determining the pre-determined mode shapes (including second natural frequency; see Figure 4) for movement of the wind turbine based on the dimensions of the tower which may include the tower height, tower thickness and/or tower wall stiffness (rigidity) and the weight of the nacelle and the rotor supported by the tower (Col. 3, Line 53 – Col. 4, Line 27). Mtauweg teaches determining the natural modes with known variables such as the mass and rigidity of the tower and the calculated vibration variables (“By means of known variables such as the mass and the rigidity of the tower and the calculated vibration variables, an external exciter force can be determined”).
Because Konitz discloses utilizing the placement of a mass at the height of the tower to modify the natural frequency which requires determination of the mass utilized to modify the second natural frequency, and because Hovgaard teaches the determination of the mode shapes for movement of the wind turbine based on the dimensions of the tower which may include the tower height, tower thickness and/or tower wall stiffness (rigidity) and the weight of the nacelle and the rotor supported by the tower, and because Mtauweg teaches the utilization of the mass and rigidity of the tower to determine the natural modes of the tower, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Konitz such that the determination of the required mass is calculated considering the rigidity of the tower, the mass of the tower, and the top head mass comprising the mass of the rotor and the nacelle as taught by Hovgaard and Mtauweg for the purposes of accurate calculations given the mass and rigidity of the selected wind turbine components significantly affect on the frequency and bending of the tower. The mass and movement of the rotor/nacelle has significant impact on the noise, vibration, and bending moments in the tower, and one of ordinary skill in the art would recognize that such variables would be taken into account for the modeling of the frequency vibrations of the tower. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Konitz (US 10024378) in view of Marmo (US 8418413).
Konitz discloses the method according to claim 1 above.
Konitz fails to teach the utilization of numerical simulation or Rayleigh method for calculating the mass.
Marmo teaches the utilization of a swing damping device for a wind turbine tower. Marmo further teaches the utilization of Rayleigh coefficients that provide for optimal attenuation over a range of frequencies with related mass assembly weight (Figure 7; Col. 10, Lines 8-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Konitz such that a Rayleigh method is utilized in calculating the mass to modify the second natural frequency as taught by Marmo as none but the expected result of determining the mass is achieved.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Konitz (US 10024378) in view of Mitsch (EP 1008747).
Konitz discloses the method according to claim 1 above.
Konitz fails to teach a sub-step of placing a receptacle at the height and filling the receptacle with a mass.
Mitsch teaches a method of a vibration absorber for a wind turbine. A container (receptacle) is utilized which is able to accommodate various objects of different weights, including “bulk material” (Paragraph 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Konitz such that the mass is a receptacle that is filled with mass as taught by Mitsch as none but the expected result of forming the mass is achieved for the purposes of adjusting the mass as necessary (removing material, putting more material in). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Konitz (US 10024378) in view of Mitsch (EP 1008747), and further in view of Ollgaard (US 20160123303).
Konitz in view of Mitsch teaches the method according to claim 5 above.
Konitz fails to teach the receptacle is a sandbox and the mass is sand.
Ollgaard teaches a wind turbine tower with a damping device which includes a mass that is defined as a receptacle which can be filled with sand (thereby being a “sandbox”). See Figure 5 and Paragraph 40.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Konitz such that the mass is a sandbox that is filled with sand as taught by Ollgaard as none but the expected result of forming the mass is achieved for the purposes of adjusting the mass as necessary (removing sand, putting more sand in). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745